t c summary opinion united_states tax_court andre l wilson petitioner v commissioner of internal revenue respondent docket no 15788-04s filed date andre l wilson pro_se amy dyar seals for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issues for decision are whether petitioner is entitled to claim dependency_exemption deductions for ko and nw whether petitioner is entitled to head-of-household filing_status whether petitioner is entitled to an earned_income_credit and whether petitioner is entitled to a child_tax_credit for taxable_year background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in estill south carolina on the date the petition was filed in this case during taxable_year petitioner was involved in a romantic relationship with sandra orr ms orr ms orr had two children ko and nw from prior relationships ko and nw lived with ms orr during taxable_year ms orr did not work during taxable_year during taxable_year ms orr was entitled to receive dollar_figure per week in child_support from ko’s father ko and nw had health insurance for taxable_year through medicare and or medicaid neither petitioner nor ms orr made payments for this health 1the court uses only the minor children’s initials insurance during ms orr ko and nw received the following financial benefits food stamps for ms orr and her children a settlement from social_security of approximately dollar_figure after they took out for the lawyers for a disability suffered by ms orr and dollar_figure per month in social_security_benefits as a result of nw’s father being deceased as a result of these benefits nw received a form ssa-1099 social_security_benefit statement for taxable_year which reported benefits received of dollar_figure in ko who was years old and a high school senior was employed by shell-mark enterprises and marshalls of massachusetts inc shell-mark issued to ko a form_w-2 wage and tax statement which reflected wages earned of dollar_figure for taxable_year marshalls of massachusetts inc issued to ko a form_w-2 which reflected wages earned of dollar_figure for taxable_year during taxable_year petitioner was employed as a roofer by roofing professionals inc roofing and low country roofing inc low country roofing and low country each issued to petitioner a form_w-2 which reflected wages earned during taxable_year of dollar_figure and dollar_figure respectively petitioner timely filed his form_1040 u s individual_income_tax_return for taxable_year as a head_of_household and claimed dependency_exemption deductions for ko and nw petitioner also claimed an earned_income_credit with ko and nw as qualifying children and a child_tax_credit with ko and nw as qualifying children on the face of his form_1040 petitioner claims that these children are his foster children however petitioner is not related to either child and is not married to their mother furthermore these children were not placed with him by an authorized child placement agency on date respondent issued a notice_of_deficiency denying petitioner the claimed dependency_exemption deductions head-of-household filing_status the claimed earned_income_credit and the claimed child_tax_credit for taxable_year discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct 290_us_111 in pertinent part rule a provides the general_rule that the burden_of_proof shall be upon the petitioner in certain circumstances however if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability sec_7491 places the burden_of_proof on the commissioner sec_7491 rule a credible_evidence is ‘the quality of evidence which after critical analysis a court would find sufficient to base a decision on the issue if no contrary evidence were submitted’ 122_tc_143 quoting 116_tc_438 sec_7491 applies only if the taxpayer complies with substantiation requirements maintains all required records and cooperates with the commissioner for witnesses information documents meetings and interviews sec_7491 although neither party alleges the applicability of sec_7491 we conclude that the burden_of_proof has not shifted to respondent with respect to any of the issues in the case at bar moreover deductions are a matter of legislative grace and are allowed only as specifically provided by statute 503_us_79 292_us_435 deduction for dependency_exemption sec_151 allows deductions for exemptions for dependents of the taxpayer see sec_151 sec_152 defines the term dependent in pertinent part to include an individual who for the taxable_year of the taxpayer has as his principal_place_of_abode the home of the taxpayer and is a member of the taxpayer’s household over half of whose support for 2we interpret the quoted language as requiring the taxpayer’s evidence pertaining to any factual issue to be evidence the court would find sufficient upon which to base a decision on the issue in favor of the taxpayer see bernardo v commissioner tcmemo_2004_199 the calendar_year was received from the taxpayer support includes food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs in determining whether an individual received more than one- half of his or her support from the taxpayer there shall be taken into account the amount of support received from the taxpayer as compared to the entire amount of support which the individual received from all sources id in other words the support_test requires the taxpayer to establish the total support costs for the claimed individual and that the taxpayer provided at least half of that amount 73_tc_963 see cotton v commissioner tcmemo_2000_333 gulvin v commissioner tcmemo_1980_111 affd 644_f2d_2 5th cir toponce v commissioner tcmemo_1968_101 a taxpayer who cannot establish the total amount of support costs for the claimed individual generally may not claim that individual as a dependent 56_tc_512 cotton v commissioner supra as previously stated on his federal_income_tax return petitioner claimed dependency_exemption deductions for ko and nw petitioner testified that he has lived with ms orr and her children ko and nw from taxable_year through the date of trial date petitioner further testified that the residence which petitioner claims he ms orr and her children live in is solely in ms orr’s name and that the bills which result from the residential expenses are also only in ms orr’s name petitioner’s legal address is still listed as his parents’ address petitioner testified that he has not changed his legal address since moving in with ms orr because ms orr’s residence is not equipped to receive mail petitioner claims that he and ms orr are in the process of obtaining a post office box petitioner also testified that he supported ko and nw during taxable_year however petitioner failed to provide the court with any significant corroborative evidence showing that he provided over half of ko and nw’s support during the taxable_year upon the basis of the record before us we find that petitioner has not established that his home during taxable_year was the principal_place_of_abode of ko and nw further we find that petitioner has failed to establish the total support costs for the claimed individuals ko and nw and that he provided at least half of that amount respondent’s determination on this issue is sustained head_of_household as previously stated petitioner filed his federal_income_tax return as a head_of_household and respondent changed the filing_status to single in the notice_of_deficiency sec_1 imposes a special income_tax rate on an individual filing as head_of_household sec_2 provides the requirements for head-of-household filing_status as relevant here to qualify as a head of a household a taxpayer must a be unmarried at the end of the taxable_year b not be a surviving_spouse and c maintain as the taxpayer’s home a household that constitutes the principal_place_of_abode of a dependent for whom the taxpayer is entitled to claim a deduction under sec_151 sec_2 we have already held that petitioner is not entitled to the dependency_exemption deductions pursuant to sec_151 with respect to ko and nw it follows therefore that petitioner is not entitled to claim head-of-household filing_status we sustain respondent’s determination with respect to this issue earned_income_credit as previously stated petitioner claimed an earned_income_credit for taxable_year with ko and nw as qualifying children in the notice_of_deficiency respondent disallowed the earned_income_credit subject_to certain limitations an eligible_individual is allowed a credit which is calculated as a percentage of the individual’s earned_income sec_32 earned_income includes wages sec_32 sec_32 in pertinent part defines an eligible_individual as any individual who has a qualifying_child for the taxable_year a qualifying_child is one who satisfies a relationship_test a residency test and an age_test sec_32 the pertinent parts of sec_32 provide qualifying_child -- a in general --the term qualifying_child means with respect to any taxpayer for any taxable_year an individual-- i who bears a relationship to the taxpayer described in subparagraph b ii who has the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year and iii who meets the age requirements of subparagraph c b relationship_test -- i in general --an individual bears a relationship to the taxpayer described in this subparagraph if such individual is-- i a son daughter stepson or stepdaughter or descendant of any such individual ii a brother sister stepbrother or stepsister or a descendant of any such individual who the taxpayer cares for as the taxpayer’s own child or iii an eligible_foster_child of the taxpayer iii eligible_foster_child --for purposes of clause i the term eligible_foster_child means an individual not described in subclause i or ii of clause i who-- i is placed with the taxpayer by an authorized_placement_agency and ii the taxpayer cares for as the taxpayer’s own child as previously stated petitioner has not established that his home during taxable_year was the principal_place_of_abode for ko and nw for more than one-half of the taxable_year further as previously stated petitioner is not related to either child he is not married to their mother and these children were not placed with him by an authorized_placement_agency we find that ko and nw fail the residency test of sec_32 and the relationship_test of sec_32 therefore we need not and do not decide whether they satisfy the age_test under sec_32 accordingly respondent’s determination on this issue is sustained child_tax_credit as previously stated petitioner claimed a child_tax_credit for taxable_year with ko and nw as qualifying children in the notice_of_deficiency respondent disallowed the child_tax_credit sec_24 authorizes a child_tax_credit with respect to each qualifying_child of the taxpayer the term qualifying_child is defined in sec_24 as relevant here a qualifying_child means an individual with respect to whom the taxpayer is allowed a deduction under sec_151 sec_24 we have already held that petitioner is not entitled to dependency_exemption deductions under sec_151 for ko and nw accordingly ko and nw are not considered qualifying children within the meaning of sec_24 it follows therefore that petitioner is not entitled to a child_tax_credit under sec_24 with respect to ko and nw in view of the foregoing we sustain respondent’s determination on this issue furthermore we have considered all of the other arguments made by petitioner and to the extent that we have not specifically addressed them we conclude they are without merit reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
